
	
		III
		111th CONGRESS
		2d Session
		S. RES. 415
		IN THE SENATE OF THE UNITED STATES
		
			February 11, 2010
			Mr. Casey (for himself,
			 Mr. McCain, Mr.
			 Lieberman, Mr. Kaufman,
			 Mr. Levin, and Mr. Kerry) submitted the following resolution; which
			 was considered and agreed to
		
		RESOLUTION
		Calling for a renewed focus on the
		  Government of the Islamic Republic of Iran's violations of
		  internationally-recognized human rights as found in the Universal Declaration
		  of Human Rights.
	
	
		Whereas the Government of the Islamic Republic of Iran has
			 violated international standards for human rights by using violence to disperse
			 peaceful assemblies by its own citizens;
		Whereas the Government of the Islamic Republic of Iran
			 suppressed peaceful commemorations by members of Iran's Green Movement at the
			 anniversary of Iran's Islamic revolution on February 11, 2010;
		Whereas the Government of the Islamic Republic of Iran's
			 sustained campaign of violence against Iranian citizens who have peacefully
			 protested the irregularities in the flawed Iranian presidential elections of
			 June 12, 2009 has demonstrated to the world that the present Iranian regime is
			 fully capable of widespread violence against its own citizens;
		Whereas the Government of the Islamic Republic of Iran
			 currently has 65 journalists and bloggers imprisoned, more than any single
			 country in the world, according to Reporters without Borders and in the past
			 week arrested 10 journalists;
		Whereas the Government of the Islamic Republic of Iran has
			 restricted access to the internet, including its recent announcement to
			 permanently block Google's Gmail service;
		Whereas Iranian citizen's right to due process has been
			 violated, with the judiciary detaining government critics and religious
			 minorities, and ordering executions of peaceful demonstrators;
		Whereas the use of arbitrary detention and the infliction
			 of cruel and degrading punishments by the Iranian authorities are in direct
			 violation of Articles 7, 9 and 10 of the International Covenant on Civil and
			 Political Rights (ICCPR) as well as Articles 22 (the right to human dignity),
			 36 (Sentencing in accordance with the law), 38 (prohibition of torture) and 39
			 (the rights of arrested persons) of the Iranian Constitution.
		
	
		That the Senate of the United
			 States:
			(1)pays tribute to
			 the courageous advocates for democracy and human rights in the Islamic Republic
			 of Iran who are engaged in peaceful efforts to encourage democratic
			 reform;
			(2)notes that it is
			 the right of the people of the Islamic Republic of Iran to peacefully assemble
			 and to express their opinions and aspirations without intimidation, repression,
			 and violence;
			(3)supports freedom
			 of speech in the Islamic Republic of Iran as elsewhere and the ability of
			 journalists and bloggers to report without repression by government
			 authorities;
			(4)desires that the
			 men and women of Iran be able to enjoy due process in the Iranian judicial
			 system including the right to a fair trial;
			(5)expresses serious
			 concern over the Government of the Islamic Republic of Iran's brutal
			 suppression of its citizens through censorship, imprisonment, and continued
			 acts of violence;
			(6)denounces the
			 atmosphere of impunity in the Islamic Republic of Iran for those who employ
			 intimidation, harassment, or violence to restrict and suppress freedom of
			 speech, freedom of expression, freedom of assembly, and freedom of the
			 press;
			(7)urges the
			 Government of the Islamic Republic of Iran to fully observe the ICCPR, which
			 has been ratified by the Islamic Republic of Iran and states, Everyone
			 shall have the right to freedom of expression; this right shall include freedom
			 to seek, receive and impart information and ideas of all kinds, regardless of
			 frontiers, either orally, in writing or in print, in the form of art, or
			 through any other media of his choice.
			(8)calls upon the
			 Islamic Republic of Iran to abide by the resolutions adopted by the U.N.
			 General Assembly, in particular the resolution on the situation of human rights
			 in the Islamic Republic of Iran of December 2009;
			(9)communicates deep
			 concern that, despite the Islamic Republic of Iran's standing invitation to all
			 thematic special procedures mandate holders, it has not fulfilled any requests
			 from those special mechanisms to visit the country in four years and has not
			 answered numerous communications from those special mechanisms, and strongly
			 urges the Government of the Islamic Republic of Iran to fully cooperate with
			 the special mechanisms, especially the Special Rapporteur on extrajudicial,
			 summary or arbitrary executions, the Special Rapporteur on torture and other
			 cruel, inhuman or degrading treatment or punishment, the Special Rapporteur on
			 the promotion and protection of the right to freedom of opinion and expression,
			 the Special Rapporteur on the situation of human rights defenders, the Working
			 Group on Arbitrary Detention and the Working Group on Enforced or Involuntary
			 Disappearances;
			(10)encourages the
			 UN Human Rights Council to fully examine these issues during its Universal
			 Periodic Review of the Islamic Republic of Iran on February 15, 2010.
			
